                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                        :

                  Plaintiff              :   CIVIL ACTION NO. 3:19-1128

          v.                             :         (JUDGE MANNION)

N.P.S. ENERGY SERVICES, INC., :

                                         :
                 Defendant



                               MEMORANDUM

 I.   BACKGROUND

      Pending before the court is the April 13, 2020 report and

recommendation, (Doc. 14), of Judge Karoline Mehalchick recommending

that the second amended complaint (“SAC”), (Doc. 11), filed by pro se

plaintiff Jeffrey A. Damon, 1 be dismissed with prejudice. Judge Mehalchick



      1
         Damon filed seven other cases in addition to the instant one. Judge
Mehalchick has issued reports in all of plaintiff’s cases recommending that
they be dismissed for failure to state cognizable claims. See Civil Nos. 19-
979, 19-986, 19-987, 19-985, 19-1126, 19-1127 & 19-1129, M.D. Pa. Damon
was forewarned by this court that if he continues to file cases that fail to state
a valid claim and seeks to proceed in forma pauperis, the court will issue an
order directing him to show cause why he should not be subjected to a pre-
filing injunction in this court that “prevents him from filing any new civil non-
habeas cases on an in forma pauperis basis.” See Brett v. Moller, 2019 WL
5540455 (E.D. Pa. Oct. 24, 2019).
granted plaintiff’s motion to proceed in forma pauperis. (Doc. 6; Doc. 7). The

judge also directed plaintiff to file two amended complaints, after finding

deficiencies with his original and amended complaints and explaining what

the deficiencies were, (Doc. 8; Doc. 10), and then screened plaintiff’s SAC,

(Doc. 11), under 28 U.S.C. §1915.2 The judge found that the SAC should

be dismissed for failure to state a proper claim under Fed.R.Civ.P. 8(a)

despite her Orders directing plaintiff to amend his pleadings to properly state

a claim.3 See Brett, 2019 WL 5540455, *4 (“a complaint may be dismissed

for failing to comply with Federal Rule of Civil Procedure 8.”) (citation

omitted).

      To date, the plaintiff has not filed objections to the report and

recommendation and the time within which they were due has long expired.4


      2
        Section 1915 of the United States Code, 28 U.S.C. §1915, requires
the court to dismiss a plaintiff’s case if, at any time, the court determines that
the action is, “frivolous or malicious” or “fails to state a claim on which relief
may be granted.” §1915(e)(2)(B). See McCain v. Episcopal Hosp., 350
Fed.Appx. 602, 604 (3d Cir. 2009) (Section 1915(e)(2) applies to all in forma
pauperis complaints, and not just to prisoners); Grayson v. Mayview State
Hosp., 293 F3d 103, 110 n. 10 (3d Cir. 2002).
      3
        Since Judge Mehalchick states the correct pleading standard and the
correct standard regarding a motion to dismiss under Fed.R.Civ.P. 12(b)(6),
they will not be repeated. “Whether a complaint fails to state a claim under
§1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to
dismiss under Federal Rule of Civil Procedure 12(b)(6).” Brett v. Moller, 2019
WL 5540455, *4 (E.D. Pa. Oct. 24, 2019).
      4
        On April 20, 2020, Damon filed in several of his pending cases a letter
to the court indicating that he received the court’s correspondence (clearly
                                       -2-
 II.   STANDARD OF REVIEW

       When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.




referring to the reports based on their dates) and, he alleges that someone
entered his home and tampered with his hand-written documents that “may
be related to [his] cases.” Damon states that he was almost ready to mail out
his documents to the “State of Connecticut Dep[t]. of Banking.” He also
alleges that his mail was tampered with and he fears what will happen if the
information in his missing documents “gets out to the wrong people.” Damon
states that he has notified the police and he asks the court for federal
protection until his cases are finished. (Doc. 15).
       The court does not consider Damon’s letter to be objections to the
instant report, or to the reports filed in any of his other seven cases, as it
does not address any of the reasons why the judge finds that his cases
should be dismissed.
                                      -3-
III.   DISCUSSION
       The court has reviewed plaintiff’s SAC and finds that the report

correctly concludes that plaintiff fails to state an actionable claim under Title

VII of the Civil Rights Act of 1964 alleging “[e]mployee discrimination” and

“[h]iring discrimination of qualified applicants.” (Doc. 11 at 1-2; Doc. 14 at 1-

3, 6-7). It also appears that Damon is complaining about alleged employment

discrimination that occurred well beyond the applicable statute of limitations.

(See EEOC April 16, 2019 letter to Damon stating that “you allege you were

subjected to employment discrimination by [defendant company] in 1995”,

Doc. 11 at 8). Suffice to say that “in determining whether a pleading meets

Rule 8’s ‘plain’ statement requirement, the Court should ‘ask whether,

liberally construed, a pleading identifies discrete defendants and the actions

taken by these defendants in regard to the plaintiff’s claims.’” Brett, 2019 WL

5540455, *4 (citation omitted). The court will not rehash the report’s sound

reasoning. Damon has failed to file an amended complaint and a second

amended complaint that comply with the Rule 8 pleading standards and he

has repeatedly failed to state a cognizable employment discrimination claim

under Title VII, as the report explains, (Doc. 14 at 6-7), despite being given

ample opportunities to do so. The court must consider whether “a pro se

complaint’s language . . . presents cognizable legal claims to which a
                                 -4-
defendant can respond on the merits”, and “a pleading that is so ‘vague or

ambiguous’ that a defendant cannot reasonably be expected to respond to it

will not satisfy Rule 8.” Brett, 2019 WL 5540455, *4 (citation omitted).

Damon’s SAC clearly fails to state a cognizable claim despite the court’s

instructional Orders since he does not plead any of the requisite elements to

state a Title VII discrimination claim. (Doc. 8; Doc. 10). See Shahin v.

Geithner, 2012 WL 2126906, *3 (D. De. June 8, 2012). The court also notes

that venue appears to be improper in this district since Damon indicates that

the defendant company is located in Philadelphia, Pennsylvania, that the

alleged discrimination occurred there, and that is where he would have

worked. See Shahin, 2012 WL 2126906, *4 (court held that venue was not

proper in the District of Delaware since “the alleged discrimination did not

occur in Delaware, the employment records are not kept in Delaware, and

the district wherein Plaintiff would have worked is not in Delaware.”) (citing

Section 2000e–5(f)(3)).

      Therefore, having reviewed the Report of Judge Mehalchick, the court

agrees with the sound reasoning which led her to her recommendation. As

such, the court adopts the Report as the opinion of the court.

      After having reviewed the record, the court will ADOPT the report and

recommendation.      The   plaintiff’s    SAC   will   be   DISMISSED   WITH


                                         -5-
PREJUDICE since the court finds futility in allowing the plaintiff a third

opportunity to file a proper pleading. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) ( “[I]n civil rights

cases district courts must offer amendment—irrespective of whether it is

requested—when dismissing a case for failure to state a claim unless doing

so would be inequitable or futile.”); Grayson v. Mayview State Hosp., 293

F.3d 103, 108 (3d Cir. 2002). Further, this case will be CLOSED.


IV.     CONCLUSION

         Based on the foregoing, the report and recommendation of Judge

Mehalchick, (Doc. 14), is ADOPTED IN ITS ENTIRETY, and plaintiff’s

second amended complaint, (Doc. 11), is DISMISSED WITH PREJUDICE.

The plaintiff’s case will be CLOSED.

         A separate order shall issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: May 27, 2021
19-1128-01




                                         -6-
